IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                May 16, 2008
                               No. 07-51104
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MARTIN HUMBERTO ORNELAS

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:07-CR-462-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Martin Humberto Ornelas is appealing the sentence imposed following his
guilty plea conviction for importation of marijuana and possession with intent
to distribute marijuana.    Ornelas was sentenced to a 30-month term of
imprisonment. Ornelas argues that the district court erred in denying him a
two-level reduction for having a minor role in the offense. He argues that the
error was prejudicial because the district court may have imposed a lesser
sentence under the reduced sentencing guidelines range.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-51104

         This court reviews a district court’s interpretation of the Sentencing
Guidelines de novo and its factual findings for clear error. United States v.
Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008), petition for cert. filed (Apr. 3,
2008) (No. 05-11394). Unless the factual finding is implausible in light of the
record as a whole, it is not clearly erroneous. Id.
         The Guidelines provide for a two-level decrease if the defendant was a
minor participant. U.S.S.G. § 3B1.2(b). A minor participant adjustment is
appropriate for a defendant “who is less culpable than most other participants,
but whose role could not be described as minimal.” U.S.S.G. § 3B1.2, comment.
(n.5).    “Defendants whose roles are to hold or to deliver drugs are not
automatically eligible for a reduction of their offense level under § 3B1.2. United
States v. Edwards, 65 F.3d 430, 434 (5th Cir. 1995). A defendant who is “a
courier without being substantially less culpable than the average participant”
does not qualify for the adjustment. United States v. Buenrostro, 868 F.2d 135,
138 (5th Cir. 1989) see § 3B1.2, comment. (n.3(A)).
         Ornelas was not a courier on a single occasion. He admitted that he had
transported other loads of drugs across the border. Ornelas also acknowledged
that he and his associates had recruited others to carry loads and that he and
his associates were held accountable if those drivers were caught by authorities.
Although Ornelas subsequently denied that he had recruited others in his
objections, his initial specific statement that the instant offense was the result
of his attempt to obtain repayment for the earlier loss by Juana Carrillo
supports a finding that he was involved in recruitment of others and was held
responsible for their losses. Ornelas has not carried his burden of showing that
he was substantially less culpable than others involved in the criminal activity.
See United States v. Pardita, 385 F.3d 546, 566 (5th Cir. 2004). The district
court did not clearly err in determining that Ornelas had more than a minor role
in the criminal activity and in refusing to make the adjustment.
         AFFIRMED.

                                        2